                 Case 1:19-cv-07992-PAE Document 30
                                                 29 Filed 12/26/19
                                                          12/23/19 Page 1 of 1

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                        26 Broadway, 27th Floor
Joshua Tarrant-Windt, Associate (Admitted in NY)                   New York, NY 10004
                                                                   Phone: (212) 248-7906
                                                                   Fax: (212) 248-7908




       December 23, 2019

       Via ECF
       Honorable Paul A. Engelmayer, U.S.D.J.
       Southern District of New York
       40 Foley Square
       New York, NY 10007

       Re:     Porricelli v. Midland Credit Management, Inc.
               SDNY Case No. 19-CV-7992 (PAE)

       Dear Judge Engelmayer:

       My office, together with co-counsel, Cary Flitter, Esq., represents the plaintiff, Lisa
       Porricelli, in the above-referenced class action brought under the Fair Debt
       Collection Practices Act.

       I am writing to request a three-week extension of today’s deadline to respond to the
       defendants' motion to compel arbitration. I am making this request the parties are
       discussing settlement and believe they may be able to resolve this case by January
       6, 2019.

       This is Plaintiff’s third extension request. Defendants have consented. Plaintiff does
       not anticipate requesting a further extension

       Respectfully,




       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)

                                                      Granted.
                                                     SO ORDERED.

                                                                    PaJA.�
                                                                 __________________________________
                                                                       PAUL A. ENGELMAYER 12/26/19
                                                                       United States District Judge
